DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the UAV power system which includes the driving component, electric motor and fuel engine, the starting motor, clutch, claimed connections between the starting motor, clutch, gears and fuel engine, power supply bus bar and the UAV with traction and propulsion propellers with a  detachable cabin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains the phrase “drivethe” where it appears that two words are not separated by a space.  Appropriate correction is required.
Claims 1, 5 and 16 are objected to because of the following informalities:  The claim has each new line begin with a capital letter, but since a properly formatted claim is one sentence the capitalization presented is incorrect.  Appropriate correction is required.
Claims 1, 5 and 16 are objected to because of the following informalities:  The claims use the acronym UAV without first stating the long form of the phrase.  Appropriate correction is required.
Claims 3, 12, 13 and 18 objected to because of the following informalities:  The claims use the word “it” when referring to elements from prior claims, but this can be unclear and should be replaced with a more definite noun.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8 and 16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The remaining claims are rejected as being dependent on the cited claims and therefor containing the same defects.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites in the preamble the subcombination of a “UAV power system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the UAV power system and a UAV. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a UAV is not an inherent component of the UAV power system, which is understood to be a component of a UAV.
Claim 1 recites the limitations "the propulsion propeller", “the UAV”, "the traction propeller", "the main propeller", “the back up one”, “the level flight stage” and “the 
Claim 5 recites the limitations “the left linear support”, “the first group”, “the right linear support”, “the second group”, "the propulsion propeller", “the UAV”, "the traction propeller" and “the level flight stage” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “low” in claim 8 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the phrase “low altitude conversion mode” indefinite because it is not possible to ascertain what altitudes are considered low.
Claim 9 recites the limitations "the input end of the clutch", “the output end of the starting motor”, "the output end of the clutch", "the output gear", “the shaft ring gear”, “the first position” and “the second position“ in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the aerial UAV" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 contains a similar defect.
Claim 15 recites the limitations “the main body” “the left linear support”, “the first group”, “the right linear support”, “the second group”, "the propulsion propeller", “the UAV”, "the traction propeller", "the fuel engine" and “the electric motor” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 contains the phrase “which is characterized in that it also includes a generator engaged with the fuel engine” which renders the claim indefinite because it is unclear if “it” refers to the system as a whole, the starting motor or the fuel engine.   As best understood “it” refers to the starting motor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ribeiro et al. (hereinafter Ribeiro, US Publication Number 20210047047)
Regarding claim 1, Ribeiro discloses a UAV power system (Figure 3), which is characterized in that: The propulsion propeller (Figure 3 element 12b-2), which is arranged at the rear end of the UAV; The traction propeller (Figure 3 element 12a-2), which is arranged at the front end of the UAV; Either the traction propeller or the propulsion propeller is the main propeller, while the other is the backup one. When the UAV is in the level flight stage, at least one of the traction propeller and the propulsion propeller is in the working state (Table 2); And the driving component, which is used to drive the propulsion propeller and the traction propeller (Figure 3 element 12a-1 and 50a).
Regarding claim 2, Ribeiro discloses the above UAV power system according to claim 1, which is characterized in that the driving component comprises an electric motor and a fuel engine, the electric motor is used to drive the propulsion propeller or the traction propeller, and the fuel engine is used to drive the other one of the propulsion propeller or the traction propeller (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro as applied to claim 2 above, and further in view of Montero (US Patent Number  1636320).
Regarding claim 3, Ribeiro discloses the above UAV power system, but fails to teach of it comprising a plurality of lift propellers, and the lift propellers are driven by the electric motor or the fuel engine.
However, Montero teaches of a similar UAV power system comprising lift propellers (Figure 1 element 10) and forward thrust propellers (Figure 1 element 28) that are driven by a common power sourc3e (Page 1 lines 41-46).
Regarding claim 3, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV power system of Ribeiro with the lift propellers of Montero, for the predictable result of reducing the length of the landing or ascending field (Montero, Page 1 lines 92-96).
Regarding claim 4, Ribeiro as modified by Montero disclose the above UAV power system which is characterized in that the rotation axis of the propulsion propeller is parallel to the length direction of the UAV, and the rotation axis of the traction propeller is parallel to the length direction of the UAV; the rotation axis of the lift propeller is arranged in a vertical direction (Ribeiro, Figure 3 element Ac, Paragraph 16 and Montero, Figure 1).
Claims 5-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekes et al (hereinafter Weekes, US Publication Number 20190127056)in view of Ribeiro.
Regarding claim 5, Weekes discloses a UAV (Figure 1 element 100) comprising Left main wing and right main wing (Figure 1 left and right portions of element 120); Left front wing and right front wing (Figure 1 left and right portions of element 115); A main body (Figure 1 element 110), which is engaged with the left main wing and the right 
However, Ribeiro discloses a similar UAV (Figure 3 element 10) with both a propulsion propeller (Figure 3 element 12b-2) and a traction propeller (Figure 3 element 12a-2) as claimed.
Regarding claim 5, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Weekes with the traction propeller of Ribeiro for the predictable result of providing a variety of combinations of propulsive systems and propeller types so as to achieve the differential performance/noise characteristics between the forward and aft propulsion systems and thereby attain a variety of in-flight modes where increased flight performance or reduced in flight noise can be selected (Ribeiro, Paragraph 9)
Regarding claim 6, Weekes as modified by Ribeiro disclose the above UAV which is characterized in that either the propulsion propeller or the traction propeller is driven by an electric motor and the other is driven by a fuel engine (Ribeiro, Figure 3 element 50a and 12a-1 and Weekes, Figure 8 element 810).
Regarding claim 7, Weekes as modified by Ribeiro disclose the above UAV which is characterized in that the propulsion propeller is driven by the fuel engine (Weekes, Figure 8).
Regarding claim 8, Weekes as modified by Ribeiro disclose the above UAV which is characterized in that when the aerial UAV is in low altitude conversion mode or cruise mode, the fuel engine is in idle state (Ribeiro, Table 2).
Regarding claims 13 and 14, Weekes as modified by Ribeiro disclose the above UAV which is characterized in that it further comprises a detachable cabin attached to the bottom surface of the aerial UAV and wherein the cabin is a passenger cabin or cargo hold (Weekes, Figures 3A and 3B element 150).
Regarding claim 15, Weekes as modified by Ribeiro disclose the above UAV which is characterized in that the fuel engine is a vehicle gasoline piston aero-engine (Ribeiro, Paragraph 19).
Regarding claim 16, Weekes discloses a system for minimizing UAV failure, which is characterized by comprising: Left main wing and right main wing (Figure 1 left and right portions of element 120); Left front wing and right front wing (Figure 1 left and right portions of element 115); The main body (Figure 1 element 110) engaged with the left main wing and the right main wing; The left linear support (Figure 1 element 108) connecting the left main wing with the left front wing; The right linear support (Figure 1 element 107) connecting the right main wing with the right front wing; The propulsion propeller arranged at the rear end of the main body, with its rotation axis parallel to the longitudinal axis of the UAV (Figure 1 element 127); The first group of a plurality of lift propellers arranged on the left linear support (Figure 1 elements 104-106); The second 
However, Ribeiro discloses a similar system (Figure 3 element 10) with both a propulsion propeller (Figure 3 element 12b-2) and a traction propeller (Figure 3 element 12a-2) as claimed.
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Weekes with the traction propeller of Ribeiro for the predictable result of providing a variety of combinations of propulsive systems and propeller types so as to achieve the differential performance/noise characteristics between the forward and aft propulsion systems and thereby attain a variety of in-flight modes where increased flight performance or reduced in flight noise can be selected (Ribeiro, Paragraph 9)
Regarding claim 17, Weekes as modified by Ribeiro disclose the above system which is characterized in that the propulsion propeller is driven by the fuel engine (Weekes, Figure 8).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes as modified by Ribeiro as applied to claim 17 above, and further in view of Omata et al. (hereinafter Omata, US Patent Number  9422904).
Regarding claim 9, Weekes as modified by Ribeiro disclose the above UAV with generators connected to the fuel engine, but fail to teach of a starting motor and clutch as claimed.
However, Omata discloses a vehicle starting apparatus comprising a starting motor (Figure 1 element 5) connected to a fuel engine (Figure 1 element 1) though a clutch as claimed (Figure 1 element 7).
Regarding claim 9, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Weekes as modified by Ribeiro with the starter and clutch of Omata for the predictable result of being able to quickly and automatically restart an engine (Omata, Column 2 lines 54-58).
Regarding claim 10, Weekes as modified by Ribeiro and Omata disclose the above UAV which is characterized in that the input end of the clutch device is driven and connected with the output end of the starting motor, the output end of the clutch device is fixedly connected with the output gear, and the clutch device is used to drive the output gear to move between the first position and the second position along the axial direction of the output gear; when the output gear is in the first position, the output gear is engaged with the shaft ring gear of the fuel engine; when the output gear is in the second position, the output gear is separated from the shaft ring gear of the fuel engine (Omata, Figures 1 and 6).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes as modified by Ribeiro and Omata as applied to claim 17 above, and further in view of Eller (US Publication Number 20190084684).
Regarding claim 11, Weekes as modified by Ribeiro and Omata disclose the above UAV, but fail to teach of the starting motor acting as a generator as claimed.
However, Eller discloses a similar UAV (Figure 1 element 100 and Figure 2) comprising a starting motor (Figure 1 element 113) engaged with the fuel engine (Figure 1 element 109) to act as a generator (Figure 1).
Regarding claim 11, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Weekes as modified by Ribeiro and Omata with the starting motor/engine connection of Eller for the predictable result of providing electrical energy for the UAV (Eller, Paragraph 23).
Regarding claim 12, Weekes as modified by Ribeiro, Omata and Eller disclose the above UAV which is characterized in that it also comprises a power supply bus bar, the power supply bus bar is positioned inside the main body, and the power supply bus bar is electrically connected with the starting motor and the electric motor, respectively, to supply power to the starting motor and the motor (Ribeiro, Figure 1 unlabeled bus bar between 50c and 50c, Paragraph 24).
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes as modified by Ribeiro as applied to claim 17 above, and further in view of Eller (US Publication Number 20190084684).
Regarding claim 18, Weekes as modified by Ribeiro disclose the above system, but fail to teach of a starting motor as claimed.
However, Eller teaches of a similar system (Figure 1 element 100 and Figure 2) comprising a starting motor (Figure 1 element 113) engaged with the fuel engine (Figure 1 element 109).

Regarding claim 19, Weekes as modified by Ribeiro and Eller disclose the above system which is characterized in that it also includes a generator engaged with the fuel engine (Eller, Figure 1 element 111).  The examiner notes that both Weekes (Figure 8 element 825) and Ribeiro (Figure 3 element 50c) disclose generators engaged with the fuel engines.
Regarding claim 20, Weekes as modified by Ribeiro and Eller disclose the above system which is characterized in that the starting motor remains mechanically engaged with the fuel engine for power generation during flight (Eller, Figure 1).
Regarding claims 21 and 22, Weekes as modified by Ribeiro and Eller disclose the above system which is characterized in that it further comprises a detachable cabin attached to the bottom surface of the aerial UAV and wherein the cabin is a passenger cabin or cargo hold (Weekes, Figures 3A and 3B element 150).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644